Execution Version






Exhibit 10.1
AMENDMENT NO. 1 TO TERM LOAN AND GUARANTY AGREEMENT
AMENDMENT NO. 1, dated as of May 11, 2018 (this “Amendment”), by and among
TERRAFORM POWER OPERATING, LLC a Delaware limited liability company (the
“Borrower”), TERRAFORM POWER, LLC, a Delaware limited liability company
(“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, and ROYAL BANK OF
CANADA, as Administrative Agent (together with its permitted successors in such
capacity, the “Administrative Agent”) and as Collateral Agent (together with its
permitted successors in such capacity, the “Collateral Agent”), BANK OF
MONTREAL, BANK OF NOVA SCOTIA, HSBC BANK CANADA, NATIXIS SECURITIES AMERICAS LLC
and SUMITOMO MITSUI BANKING CORPORATION, as joint lead arrangers and joint
bookrunners (the “Arrangers”), and each SPECIFIED REFINANCING TERM LENDER party
hereto, to the Term Loan and Guaranty Agreement, dated as of November 8, 2017,
by and among the Borrower, Holdings, the Administrative Agent and the Arrangers
(as amended, amended and restated, supplemented or otherwise modified from time
to time through the date hereof, the “Credit Agreement” and, as amended by this
Amendment, the “Amended Credit Agreement”). Terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement unless otherwise defined herein.
W I T N E S S E T H:
WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;
WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Borrower may
incur Refinancing Term Loans in order to refinance the entire outstanding
principal amount of the Term Loans (the “Existing Term Loans”) outstanding under
the Credit Agreement immediately prior to the funding of such Refinancing Term
Loans by, among other things, entering into this Amendment pursuant to the terms
and conditions of the Credit Agreement with Term Lenders and Additional
Refinancing Lenders agreeing to provide such Refinancing Term Loans (each such
Term Lender and Additional Refinancing Lenders agreeing to provide Refinancing
Term Loans and any assignees thereof are referred to herein as “Specified
Refinancing Term Lenders”)
WHEREAS, the Borrower has requested that the Lenders executing this Amendment as
Refinancing Term Lenders extend credit to the Borrower in the form of
Refinancing Term Loans in an aggregate principal amount of $349,125,000.00 (the
“Specified Refinancing Term Loans”; the facility in respect of the Specified
Refinancing Term Loans, the “Specified Refinancing Term Facility”);
WHEREAS, (i) each Lender holding Existing Term Loans outstanding immediately
prior to the Amendment No. 1 Effective Date (as defined below) that executes and
delivers a consent to this Amendment substantially in the form of Exhibit A
hereto (an “Amendment No. 1 Consent”) shall be deemed, upon effectiveness of
this Amendment, to have consented to (x) the amendments to the Credit Agreement
set forth herein and (y) the continuation of all (or such lesser amount as


- 1 -

--------------------------------------------------------------------------------




allocated to such Lender by the Amendment No. 1 Arranger (as defined below) and
notified to such Lender) of its outstanding Existing Term Loans as Specified
Refinancing Term Loans (such continued Existing Term Loans, the “Continued Term
Loans”, and each such Lender, a “Continuing Term Lender”) in a principal amount
equal to the aggregate principal amount of such Existing Term Loans so continued
(or such lesser amount as allocated to such Lender by the Amendment No. 1
Arranger).
WHEREAS, ROYAL BANK OF CANADA (acting through such of its affiliates or branches
as it deems appropriate) has been appointed as the Amendment No. 1 Arranger and
is acting as joint lead arranger and joint bookrunner for this Amendment (in
such capacity, the “Amendment No. 1 Arranger”);
NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I


Amendments and Refinancing Term Loans
Section 1.1.    Specified Refinancing Term Loans. Each Specified Refinancing
Term Lender hereby agrees to make Specified Refinancing Term Loans in the
aggregate amount specified opposite its name on Annex I attached hereto on the
Amendment No. 1 Effective Date. The commitments of the Specified Refinancing
Term Lenders pursuant to this Section 1.1 shall terminate upon funding of the
Specified Refinancing Term Loans. Once repaid, the Specified Refinancing Term
Loans may not be reborrowed. Pursuant to Section 2.25 of the Credit Agreement,
the Specified Refinancing Term Loans shall have the terms set forth in this
Amendment and in the Amended Credit Agreement.
Section 1.2.    Applicable Rate; Eurocurrency Rate. The Applicable Margin with
respect to the Specified Refinancing Term Loans shall be a percentage, per
annum, equal to (i) in the case of a Eurodollar Rate Loan, 2.00% and (ii) in the
case of a Base Rate Loan, 1.00%.
Section 1.3.    Prepayment Premium. In the event that, on or prior to the date
that is six months after the Amendment No. 1 Effective Date, Borrower (i) makes
any prepayment of Specified Refinancing Term Loans in connection with any
Repricing Transaction or (ii) effects any amendment of the Amended Credit
Agreement having the effect of a Repricing Transaction, Borrower shall pay to
the Administrative Agent, for the ratable account of each of the Specified
Refinancing Term Lenders, (A) in the case of clause (i), a prepayment premium of
1.00% of the aggregate principal amount of the Specified Refinancing Term Loans
being prepaid and (B) in the case of clause (ii), a payment equal to 1.00% of
the aggregate principal amount of the Specified Refinancing Term Loans
outstanding immediately prior to such amendment, including any Non-Consenting
Lender that assigns its Loans as required by Section 2.23 in connection with any
such amendment.
Section 1.4.    Use of Proceeds. The proceeds of the Specified Refinancing Term
Loans shall be applied toward the payment of (a) the aggregate outstanding
principal amount of the


- 2 -

--------------------------------------------------------------------------------




Existing Term Loans and (b) fees, expenses and original issue discount payable
in connection with the Specified Refinancing Term Loans.
Section 1.5.    Continuation of Continued Term Loans. The continuation of
Continued Term Loans may be implemented pursuant to other procedures specified
by the Amendment No. 1 Arranger (in consultation with the Borrower), including
(i) by repayment of Continued Term Loans of a Continuing Term Lender from the
proceeds of Specified Refinancing Term Loans followed by a subsequent assignment
to it of Specified Refinancing Term Loans in the same amount or (ii) by each
Continuing Term Lender converting all (or such lesser amount as allocated to
such Lender by the Amendment No. 1 Arranger and notified to such Lender) of its
Existing Term Loans to Specified Refinancing Term Loans in a principal amount
equal to such Existing Term Loans (or such lesser amount as allocated to such
Lender by the Amendment No. 1 Arranger and notified to such Lender) on a
cashless basis. Each Continuing Term Lender hereby agrees to execute such other
documentation as may be required to evidence such Continuing Term Lender’s
commitment to make such Specified Refinancing Term Loans.
Section 1.6.    Amendments. Subject to satisfaction (or waiver) of the
conditions set forth in Article II hereof, on the Amendment No. 1 Effective
Date, (i) the Specified Refinancing Term Loans shall be Refinancing Term Loans
and Term Loans (each under and as defined in the Credit Agreement), (ii) this
Amendment shall be a Refinancing Amendment and a Credit Document (each under and
as defined in the Credit Agreement) and (c) the Credit Agreement shall be
amended as follows:
(a)    The following defined terms are hereby added to Section 1.01 of the
Credit Agreement in alphabetical order:
“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of May 11,
2018.
“Amendment No. 1 Arranger” means ROYAL BANK OF CANADA as joint lead arranger and
joint bookrunner in connection with Amendment No. 1.
“Amendment No. 1 Effective Date” means May 11, 2018, the date of effectiveness
of Amendment No. 1.
“Consolidated Return” as defined in the definition of the term “Permitted Tax
Distributions”.
“Holdings Group” as defined in the definition of the term “Permitted Tax
Distributions”
(b)    The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended by deleting such clause and replacing it with the
following:
“means (a) with respect to the Term Loans, a percentage, per annum, equal to (i)
in the case of a Eurodollar Rate Loan, 2.00% and (ii) in the case of a Base Rate
Loan,


- 3 -

--------------------------------------------------------------------------------




1.00% and (b) with respect to any Incremental Term Loans, the percentage or
percentages, per annum, specified in the applicable Incremental Facility
Amendment as the “Applicable Margin” for such Incremental Term Loans.”
(c)    The definition of “Adjusted Eurodollar Rate” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the following sentence:
“Notwithstanding the foregoing, in no event shall the Adjusted Eurodollar Rate
at any time be less than 1.00% per annum.”
(d)    The definition of “Credit Document” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the word “and” that is immediately
before “all” with a comma and inserting the following at the end of the
sentence: “Amendment No. 1, and”.
(e)    Section 2.12 of the Credit Agreement is hereby amended by inserting
“(other than repayments in full of the Term Loans with the proceeds of
Refinancing Term Loans)” immediately after the language “(x) such Installments
shall be reduced in connection with any voluntary or mandatory prepayments of
the Loans”.
(f)    The definition of “Permitted Tax Distributions” in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition and replacing it
with the following:
“means (a) with respect to any taxable period for which Holdings and Borrower
are each treated as a pass through entity for U.S. Federal income Tax purposes,
cash dividends or other distributions or loans declared and paid by Borrower to
Holdings or by Holdings to the members of Holdings, in each case, for the sole
purpose of funding the payments by the members of Holdings of the Taxes owed
with respect to their respective allocable shares of the taxable net income for
such period of Holdings and any of its Subsidiaries treated as pass through
entities for U.S. Federal income Tax purposes (whether owned by Holdings
directly or through other pass-through entities), provided that such dividends
or other distributions shall not exceed, in any taxable period, the product of
(i) the highest marginal effective combined Tax rates then in effect under the
Internal Revenue Code and under the laws of any state and local taxing
jurisdictions in which any member is required to pay income Taxes with respect
to Holdings’ and such Subsidiaries’ combined net income (taking into account the
deductibility of state and local Taxes in computing U.S. Federal income Taxes)
and (ii) net taxable income of Holdings and such Subsidiaries for such taxable
period (computed as if they were a single corporation) reduced by any net losses
or credits or other tax attributes of Holdings or any such Subsidiary carried
over from prior periods to the extent not previously taken into account in
computing payments under this clause (ii) and
(b) with respect to any taxable period for which Holdings is treated as a
corporation for U.S. Federal income Tax purposes, cash dividends or other


- 4 -

--------------------------------------------------------------------------------




distributions declared and paid, or loans made, (i) by Borrower to Holdings for
the sole purpose of funding the payment by Holdings of Taxes owed with respect
to Holdings' taxable net income that is attributable to Borrower and any of its
Subsidiaries treated as pass through entities for U.S. Federal income Tax
purposes (whether owned by Borrower directly or through other pass-through
entities); provided that such dividends or other distributions shall not exceed,
in any taxable period, the product of (A) the highest marginal effective
combined Tax rates then in effect under the Internal Revenue Code and under the
laws of any state and local taxing jurisdictions in which Holdings is required
to pay income Taxes (taking into account the deductibility of state and local
Taxes in computing U.S. Federal income Taxes) and (B) net taxable income of
Borrower and such Subsidiaries for such taxable period (computed as if they were
a single corporation) reduced by any net losses or credits or other tax
attributes of Borrower or any such Subsidiary carried over from prior periods to
the extent not previously taken into account in computing payments under this
clause (i) and (ii) by Holdings to any person of which Holdings is a direct or
indirect subsidiary and with whom Holdings files a consolidated, combined,
unitary or affiliated income tax return ("Consolidated Return"), for the sole
purpose of funding the payment by such person of Taxes owed with respect of such
return to the extent such Tax liability is attributable to the income of
Holdings and any Subsidiary of Holdings (the "Holdings Group"); provided that
such dividends or other distributions shall not exceed, in any taxable period,
the amount that the Holdings Group would be required to pay in respect of
Federal, state and local income Taxes for such period, determined by taking into
account any net losses or credits or other tax attributes of the Holdings Group
carried over from prior periods to the extent not previously taken into account
in computing payments under this clause (ii), as if the Holdings Group filed a
separate Consolidated Return.”
(g)    Section 2.8(a) of the Credit Agreement is hereby amended by inserting
“and in Amendment No. 1” immediately after the language “Except as otherwise set
forth herein”.
(h)    The reference to “Closing Date” in Section  2.24 of the Credit Agreement
is hereby replaced with a reference to “Amendment No. 1 Effective Date”.
(i)    Section 4.12 of the Credit Agreement is hereby amended by deleting the
following sentence:
Holdings is treated as a partnership for U.S. Federal income Tax purposes.
(j)    Section 5.3 of the Credit Agreement is hereby amended by deleting the
last two sentences of that section and replacing such sentences with the
following:
“No Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income Tax return with any Person


- 5 -

--------------------------------------------------------------------------------




(other than Parent, Holdings or any of its Subsidiaries). Borrower will not take
any affirmative action or consent to any action that (i) would cause Borrower to
be treated as anything other than an entity that is disregarded as an entity
separate from its owner for U.S. Federal income Tax purposes (including, in each
case, the filing of an Internal Revenue Service Form 8832 electing to be
classified as an association taxable as a corporation) or (ii) would cause a
Subsidiary (other than any Subsidiary that is a corporation or an association
taxable as a corporation for U.S. Federal income Tax purposes as of the Closing
Date) to become a corporation or an association taxable as a corporation for
U.S. Federal income Tax purposes if such change to a Subsidiary, when taken
together will all such changes under this clause (ii), could reasonably be
expected to have a Material Adverse Effect.”
(k)    Section 9.1 of the Credit Agreement is hereby amended by inserting “As of
the Amendment No. 1 Effective Date, RBC as Amendment No. 1 Arranger shall not
have any obligations but shall be entitled to all benefits of this Section 9.”
after “Section 9.”.
ARTICLE II
Representations and Warranties
In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party party hereto
represents and warrants to the Administrative Agent, Collateral Agent and the
Lenders that:
Section 2.1    Organization; Requisite Power and Authority; Qualification. Each
Credit Party and each of the Restricted Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and (b) has all requisite power and authority (i) to own and
operate its properties, (ii) to carry on its business as now conducted and as
proposed to be conducted and (iii) to enter into this Amendment and to carry out
the transactions contemplated hereby, and (c) is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.
Section 2.2    Due Authorization. The execution, delivery and performance of
this Amendment has been duly authorized by all necessary action on the part of
each Credit Party that is a party hereto.
Section 2.3    No Conflict. The execution, delivery and performance by each
Credit Party party hereto of this Amendment and the consummation of the
transactions contemplated by this Amendment do not (a) violate (i) any provision
of any law or any governmental rule or regulation applicable to any Credit Party
or any Subsidiary of Holdings except where such violations could not reasonably
be expected to have a Material Adverse Effect, (ii) any of the Organizational
Documents of Holdings or any of its Subsidiaries, or


- 6 -

--------------------------------------------------------------------------------




(iii) any order, judgment or decree of any court or other agency of government
binding on Holdings or any of its Subsidiaries except, in this clause (a)(iii),
where such violation could not reasonably be expected to have a Material Adverse
Effect; (b) conflict with, result in a breach of or constitute (with due notice
or lapse of time or both) a default under any Contractual Obligation of Holdings
or any of its Subsidiaries except to the extent such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of Holdings or any of its Subsidiaries; or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Amendment No.
1 Effective Date and except for any such approvals or consents the failure of
which to obtain will not have a Material Adverse Effect.
Section 2.4    Governmental Consents. The execution, delivery and performance by
each Credit Party party hereto of this Amendment and the consummation of the
transactions contemplated by this Amendment do not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except (a) such as have been obtained or made and are in
full force and effect and (b) for filings and recordings with respect to the
Collateral.
Section 2.5    Binding Obligation. This Amendment has been duly executed and
delivered by each Credit Party that is a party hereto and is the legally valid
and binding obligation of each such Credit Party party hereto, enforceable
against each such Credit Party in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
ARTICLE III


Conditions to Effectiveness
This Amendment shall become effective on the date (the “Amendment No. 1
Effective Date”) on which the following conditions precedent are satisfied (or
waived by the Administrative Agent):
(a)    The Administrative Agent (or its counsel) shall have received from (i) 
each Continuing Term Lender, (ii) each other Specified Refinancing Term Lender
(iii) the Administrative Agent and (iv) each Credit Party, (x) a counterpart of
this Amendment signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.
(b)    The Administrative Agent shall have received (i) such customary
resolutions or other action of each Credit Party as the Administrative Agent may
reasonably require evidencing the authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and (ii) with respect to


- 7 -

--------------------------------------------------------------------------------




Borrower and Holdings, such documents and certifications (including, without
limitation, incumbency certificates, Organizational Documents and, if
applicable, good standing certificates) as the Administrative Agent may
reasonably require to evidence that each of the Borrower and Holdings is duly
organized or formed, and that each of the Borrower and Holdings is validly
existing and in good standing and (iii) to the extent applicable in the relevant
jurisdiction, bring down good standing certificates of each Credit Party dated
as of a recent date.
(c)    Holdings, the Borrower and each of the Subsidiary Guarantors shall have
provided the documentation and other information reasonably requested in writing
at least ten (10) days prior to the Amendment No. 1 Effective Date by the
Consenting Lenders as they reasonably determine is required by regulatory
authorities in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least three (3) Business Days prior to the
Amendment No. 1 Effective Date (or such shorter period as the Administrative
Agent shall otherwise agree).
(d)    The Borrower shall have paid to the Administrative Agent for the ratable
account of the Lenders holding Existing Term Loans all accrued and unpaid
interest on such Existing Terms Loans to, but not including, the Amendment No. 1
Effective Date.
(e)    All costs, fees, expenses (including without limitation legal fees and
expenses, title premiums, survey charges and recording taxes and fees), in each
case solely to the extent required to be paid pursuant to Section 10.2 of the
Amended Credit Agreement, and other compensation separately agreed in writing to
be payable to the Amendment No. 1 Arranger and the Administrative Agent shall
have been paid to the extent due (and, in the case of expenses, invoiced in
reasonable detail at least two Business Days prior to the Amendment No. 1
Effective Date).
(f)    After giving effect to this Amendment, (A) the representations and
warranties of the Borrower and each other Credit Party contained in SECTION 4 of
the Credit Agreement, Article II hereunder and each other Credit Document are
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 1 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date and (B) no Default shall exist, or would result immediately after
giving effect to the provisions of this Amendment. A Responsible Officer of the
Borrower shall have delivered a certificate certifying as to the matters set
forth in clauses (A) and (B);
(g)    The Administrative Agent shall have received an opinion of Cravath,
Swaine & Moore LLP, special New York counsel to the Credit Parties, in form and
substance reasonably satisfactory to the Administrative Agent and the Amendment
No. 1 Arranger.


- 8 -

--------------------------------------------------------------------------------




(h)    The aggregate principal amount of the Specified Refinancing Term Loans
shall not be greater, or less, than the aggregate principal amount of the
Existing Term Loans.
ARTICLE IV


Miscellaneous
Section 4.1.    Continuing Effect; No Other Amendments or Waivers. Except as
expressly set forth herein, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agents under the Credit Agreement or any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Credit Document, all of which are hereby ratified and affirmed in all respects
and shall continue in full force and effect. Except as expressly waived hereby,
the provisions of the Credit Agreement and the other Credit Documents are and
shall remain in full force and effect in accordance with their terms. The
parties hereto acknowledge and agree that the amendment of the Credit Agreement
pursuant to this Amendment and all other Credit Documents amended and/or
executed and delivered in connection herewith shall not constitute a novation of
the Credit Agreement and the other Credit Documents as in effect prior to the
Amendment No. 1 Effective Date. This Amendment shall constitute a “Credit
Document” for all purposes of the Credit Agreement and the other Credit
Documents. All references to the Credit Agreement in any document, instrument,
agreement, or writing shall from after the Amendment No. 1 Effective Date be
deemed to refer to the Credit Agreement as amended hereby, and, as used in the
Credit Agreement, the terms “Agreement,” “herein,” “hereafter,” “hereunder,”
“hereto” and words of similar import shall mean, from and after the Amendment
No. 1 Effective Date, the Amended Credit Agreement.
Section 4.2.    Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
Section 4.3.    GOVERNING LAW. THIS AMENDMENT AND ALL MATTERS ARISING OUT OF OR
RELATING IN ANY WAY WHATSOEVER TO THIS AMENDMENT (WHETHER IN CONTRACT, TORT OR
OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
Section 4.4.    Reaffirmation. Each Credit Party hereto expressly acknowledges
the terms of this Amendment and reaffirms, as of the date hereof and on the
Amendment No. 1 Effective Date, that its guarantee of the Obligations under the
Credit Agreement and its grant of Liens on the Collateral to secure the
Obligations pursuant to each Collateral Document to which it is a party, in each
case, continues in full force and effect and extends to the obligations of the
Credit Parties under the Credit Documents (including the Amended Credit
Agreement) subject to any limitations set out in the Amended Credit Agreement
and any other Credit Document applicable to that Credit Party. Neither the
execution, delivery, performance or effectiveness of this Amendment nor the


- 9 -

--------------------------------------------------------------------------------




modification of the Credit Agreement effected pursuant hereto: (i) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Credit
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or
(ii) requires that any new filings be made or other action be taken to perfect
or to maintain the perfection of such Liens.
[Signature Pages Follow]




- 10 -

--------------------------------------------------------------------------------








TERRAFORM POWER, LLC
TERRAFORM POWER OPERATING, LLC
SUNEDISON CANADA YIELDCO MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ1 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ2 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ4 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ6 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ7 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ8 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ9 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ10, LLC
SUNEDISON YIELDCO CHILE MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG MASTER HOLDCO, LLC
SUNEDISON YIELDCO DGS MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG-VIII MASTER HOLDCO, LLC
SUNEDISON YIELDCO ENFINITY MASTER HOLDCO, LLC
SUNEDISON NELLIS MASTER HOLDCO, LLC
SUNEDISON YIELDCO REGULUS MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 4 MASTER HOLDCO, LLC
TERRAFORM CD ACQ MASTER HOLDCO, LLC
TERRAFORM FIRST WIND ACQ MASTER HOLDCO, LLC
TERRAFORM LPT ACQ MASTER HOLDCO, LLC
TERRAFORM POWER IVS I MASTER HOLDCO, LLC
TERRAFORM REC ACQ MASTER HOLDCO, LLC
TERRAFORM SOLAR MASTER HOLDCO, LLC
TERRAFORM SOLAR XVII ACQ MASTER HOLDCO, LLC
TERRAFORM THOR ACQ MASTER HOLDCO, LLC






By: /s/ Matthew Berger    
Name: Matthew Berger    
Title: Authorized Signatory






[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------








ROYAL BANK OF CANADA as Administrative Agent and Collateral Agent
By: /s/ James S. Wolfe    
Name: James S. Wolfe
Title: Managing Director
Head of Global Leveraged Finance






[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------








IF EXECUTING AS AN ADDITIONAL REFINANCING LENDER: By executing this Amendment
No. 1 Consent, the undersigned Specified Refinancing Term Lender hereby consents
(a) to the terms of Amendment No. 1 to Term Loan and Guaranty Agreement and the
Existing Credit Agreement as amended thereby and (b) on the terms and subject to
the conditions set forth in Amendment No. 1 to Term Loan and Guaranty Agreement
and the Existing Credit Agreement as amended thereby, agrees to be bound as a
Specified Refinancing Term Lender and hereby agrees to fund Specified
Refinancing Term Loans in the amount allocated to it by the Amendment No. 1
Arranger and notified to it on or prior to the Amendment No. 1 Effective Date.


Signature page to Amendment No. 1 to Term Loan and Guaranty Agreement dated as
of the date first above written
ROYAL BANK OF CANADA, as a Specified Refinancing Term Lender
By: /s/ James S. Wolfe    
Name: James S. Wolfe
Title: Managing Director
Head of Global Leveraged Finance






[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------








ANNEX I
Specified Refinancing Term Lenders
Amount
Royal Bank of Canada
$24,468,674.99
Continuing Term Lenders
$324,656,325.04
Total:
$349,125,000.03








